Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 is directed to a so-called bio-electrode composition.  “Bio-electrode” is regarded as a statement of intended use and, to the extent that the silicone is initially the only mandated component of the composition, claims 1 and 2 are tantamount to product/compound claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled “Li+ Conductivity of Trifluoromethylsulfonamide Polyelectrolytes” authored by Siska et al. and published in Chemistry of Materials (2001) 13, 4698-4700 in view of Ono et al., JP 2002-298913.
	Siska in Scheme 1 teaches the formation of polysiloxane copolymers that bear resemblance to a few of the exemplifications of the claimed silicone outlined on pages 54-57 of the Specification.  The only structural distinction between the former and those encompassed by claims 1 and 2 is the absence of a carbonyl moiety vicinal to the nitrogen anion.  Like Siska, Ono describes polysiloxane-based polyelectrolytes bearing sulfonamide salt moieties.  See paragraphs [0009-0016].  Relevant to the present discussion, paragraph [0050] is more expansive in its description of suitable permutations of the sulfonamide salt moiety-containing groups Y1 and Y2 in formula (III-a) and (III-b) first mentioned in [0014-0015].  The presentation of groups L1-Y1 and L2-Y2 where Y1 and Y2 are defined as representing R5SO2N- alongside R5SO2N-CO indicates that they are regarded by the skilled artisan as functional equivalent substituents in the context of preparing polysiloxane-based polyelectrolytes.  
The Examiner appreciates that R5 does not connote a perfluoroalkyl group but doesn’t view this as especially consequential.  Ono, in the Examiner’s estimation, supports the premise that it would be obvious to prepare alternative siloxane copolymers to those expressly delineated in Scheme 1 of Siska where the sulfonamide-containing substituent:

    PNG
    media_image1.png
    106
    303
    media_image1.png
    Greyscale

is replaced with another adhering to the formula:

    PNG
    media_image2.png
    107
    303
    media_image2.png
    Greyscale

consistent with the position taken by the JPO.
	As for claim 20, it is noted that Siska employs as a precursor in the preparation of the prior art polysiloxane polyelectrolytes polymethylhydrogensiloxane with a weight-average molecular weight of 1,900.  Upon being modified with a combination of the ethylenically-unsaturated group-bearing sulfonamide compound and ethylenically-unsaturated group-bearing sulfonamide oligoether, the resulting compound will have a Mw compliant with the molecular weight limitation.
Allowable Subject Matter
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Siska is not forthcoming as to the applications of their compound.  Ono mentions electrochemical cells and secondary batteries in association with the polysiloxane compounds that constitute a main aspect of their invention.  It is not obvious why, in light of these indicated uses, one of ordinary skill would be motivated to combine the polymer with an adhesive resin, carbon/metal powder, or a solvent as contemplated in claims 3, 10, and 14.
	Azuma et al., JP 3036161 is of interest primarily because it teaches polydiorganosiloxane featuring substituents comprising perfluoralkylsulfonamide moieties. The sulfonamide group does not exist in salt form and the reference does not constitute applicable prior art for at least this reason.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 27, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765